
	
		II
		110th CONGRESS
		1st Session
		S. 1292
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act
		  and the Poultry Products Inspection Act to improve the safety of meat and
		  poultry products by enhancing the ability of the Secretary of Agriculture to
		  retrieve the history, use, and location of a meat or poultry product through a
		  recordkeeping and audit system or registered identification, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Meat and Poultry Products Traceability
			 and Safety Act of 2007.
		2.Traceability of livestock and
			 poultry
			(a)LivestockTitle I of the Federal Meat Inspection Act
			 (21 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					25.Traceability of livestock, meat, and meat
				products
						(a)Definition of traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
						(b)Requirements
							(1)In generalAmenable species presented for slaughter
				for human food purposes, and the carcasses or parts of carcasses and the meat
				and meat food products of those species, shipped in interstate commerce shall
				be identified in a manner that enables the Secretary to trace—
								(A)each animal or group of animals of the
				amenable species (as determined by the Secretary to be appropriate for each
				amenable species) to any premises or other location at which the animal was
				held at any time before slaughter; and
								(B)each carcass or part of a carcass and meat
				and meat food product of the amenable species forward from slaughter through
				processing and distribution to the ultimate consumer.
								(2)Traceability systemThe Secretary shall establish a
				traceability system for all stages of production, processing, and distribution
				of meat and meat food products that are produced through the slaughter of
				amenable species described in paragraph (1).
							(c)Prohibition or restriction on
				entryThe Secretary may
				prohibit or restrict entry into any slaughtering establishment inspected under
				this Act of any amenable species not identified as prescribed by the Secretary
				under subsection (b).
						(d)Records
							(1)In generalThe Secretary may require that each person,
				firm, and corporation required to identify an amenable species under subsection
				(b) maintain accurate records, as prescribed by the Secretary, regarding the
				purchase, sale, and identification of the amenable species.
							(2)AccessEach person, firm, and corporation
				described in paragraph (1) shall, at all reasonable times, on notice by a duly
				authorized representative of the Secretary, allow the representative to access
				to each place of business of the person, firm, or corporation to examine and
				copy the records described in paragraph (1).
							(3)DurationEach person, firm, and corporation
				described in paragraph (1) shall maintain records required to be maintained
				under this subsection for such period of time as the Secretary
				prescribes.
							(e)False informationNo person, firm, or corporation shall
				falsify or misrepresent to any other person, firm, or corporation, or to the
				Secretary, any information as to any premises at which any amenable species or
				carcasses of amenable species were held.
						(f)Alteration or destruction of
				recordsNo person, firm, or
				corporation shall, without authorization from the Secretary, alter, detach, or
				destroy any records or other means of identification prescribed by the
				Secretary for use in determining the premises at which any amenable species or
				carcasses of amenable species were held.
						(g)Relation to country of origin
				labelingNothing in this
				section prevents or interferes with implementation of the country of origin
				labeling requirements of subtitle D of the Agricultural Marketing Act of 1946
				(7 U.S.C. 1638 et
				seq.).
						.
			(b)PoultryThe Poultry Products Inspection Act is
			 amended by inserting after section 23 (21 U.S.C. 467e) the following:
				
					23A.Traceability of poultry and poultry
				products
						(a)Definition of traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
						(b)Requirements
							(1)In generalPoultry presented for slaughter for human
				food purposes and poultry products shipped in interstate commerce shall be
				identified in a manner that enables the Secretary to trace—
								(A)each poultry or group of poultry (as
				determined by the Secretary to be appropriate) to any premises or other
				location at which the poultry was held at any time before slaughter; and
								(B)each poultry product forward from slaughter
				through processing and distribution to the ultimate consumer.
								(2)Traceability systemThe Secretary shall establish a
				traceability system for all stages of production, processing, and distribution
				of poultry and poultry food products that are produced through the slaughter of
				poultry described in paragraph (1).
							(c)Prohibition or restriction on
				entryThe Secretary may
				prohibit or restrict entry into any slaughtering establishment inspected under
				this Act of any poultry not identified as prescribed by the Secretary.
						(d)Records
							(1)In generalThe Secretary may require that each person,
				firm, and corporation required to identify poultry under subsection (b)
				maintain accurate records, as prescribed by the Secretary, regarding the
				purchase, sale, and identification of the poultry.
							(2)AccessEach person, firm, and corporation
				described in paragraph (1) shall, at all reasonable times, on notice by a duly
				authorized representative of the Secretary, allow the representative to access
				to each place of business of the person, firm, or corporation to examine and
				copy the records described in paragraph (1).
							(3)DurationEach person, firm, and corporation
				described in paragraph (1) shall maintain records required to be maintained
				under this subsection for such period of time as the Secretary
				prescribes.
							(e)False informationNo person, firm, or corporation shall
				falsify or misrepresent to any other person, firm, or corporation, or to the
				Secretary, any information as to any premises at which any poultry or carcasses
				of poultry were held.
						(f)Alteration or destruction of
				recordsNo person, firm, or
				corporation shall, without authorization from the Secretary, alter, detach, or
				destroy any records or other means of identification prescribed by the
				Secretary for use in determining the premises at which any poultry or carcasses
				of poultry were held.
						(g)Relation to country of origin
				labelingNothing in this
				section prevents or interferes with implementation of the country of origin
				labeling requirements of subtitle D of the Agricultural Marketing Act of 1946
				(7 U.S.C. 1638 et
				seq.).
						.
			
